Gaynor, J.
: The contract of the plaintiff was to convey to the defendant a house “ each line of it running through a party wall”. Each side line does run through the" center of a wall, but the claim of the defendant is that one of the walls, while'apparently a party wall, and one-h.alf on the adjoining land, was there without right. This was a defense for him to establish, but he gave no evidence on the'subject. The judgment should be affirmed.- Hirschberg, P. J., Woodward, Jenks and Hooker, JJ., concurred. - "